Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.1 Page 1 of 16



 1   JOHN R. HABASHY – SBN 236708
     (john@lexiconlaw.com)
 2   LEXICON LAW, PC
     501 West Broadway Suite 800
 3   San Diego, CA 92101
     Telephone: 800-581-3603
 4   Fax: 888-373-2107
 5   Local Counsel for Plaintiff and the Proposed Class
 6   Ryan M. Kelly -IL Bar 6257931 (Pro Hac Vice to be submitted)
     (rkelly@andersonwanca.com)
 7   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
 8   Rolling Meadows, IL 60008
     Telephone: 847-368-1500
 9   Fax: 847-368-1501
10
     Counsel for Plaintiff MT. LOOKOUT CHIROPRACTIC CENTER, INC., and the
11   Proposed Class
12
                          UNITED STATES DISTRICT COURT
13
                       SOUTHERN DISTRICT OF CALIFORNIA
14
     MT. LOOKOUT CHIROPRACTIC                    Case No.:   '20CV1757 GPC AGS
15
     CENTER, INC., an Ohio corporation,          CLASS ACTION
16   individually and as the representative
     of a class of similarly-situated persons,   COMPLAINT FOR VIOLATIONS
17                                               OF THE TELEPHONE CONSUMER
                                                 PROTECTION ACT (“TCPA”)
18                              Plaintiff,
19   v.

20   EXAGEN INC., a Delaware
21   corporation,

22                              Defendant.

23
24
25
26
27
28
                                CLASS ACTION COMPLAINT
                                           1
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.2 Page 2 of 16



 1
 2          Plaintiff, MT. LOOKOUT CHIROPRACTIC CENTER, INC. (“Plaintiff”),

 3   brings this action on behalf of itself and all others similarly situated, through its
 4
     attorneys, and except as to those allegations pertaining to Plaintiff or its attorneys,
 5
 6   which allegations are based upon personal knowledge, alleges the following upon

 7   information and belief against Defendant, EXAGEN INC. (“Defendant”).
 8
                           I.       JURISDICTION AND VENUE
 9
10          1.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and

11   47 U.S.C. § 227.
12
            2.    Venue is proper in this District because Defendant committed a statutory
13
14   tort within this district a significant portion of the events took place within this

15   District.
16
                           II.     PRELIMINARY STATEMENT
17
18          3.    This case challenges Defendant’s practice of sending unsolicited

19   advertisements by facsimile.
20
            4.    The federal Telephone Consumer Protection Act of 1991, as amended
21
22   by the Junk Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA”
23   or the “Act”), and the regulations promulgated under the Act, prohibits a person or
24
     entity from faxing or having an agent fax advertisements without the recipient’s prior
25
26   express invitation or permission. The Act provides a private right of action and
27   statutory damages of $500 per violation. Upon information and belief, Defendant
28
                                 CLASS ACTION COMPLAINT
                                            2
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.3 Page 3 of 16



 1   has sent facsimile transmissions of unsolicited advertisements to Plaintiff and the
 2
     Class in violation of the TCPA, including, but not limited to, the facsimile
 3
 4   transmission of an unsolicited advertisement on or about July 3, 2018 (“the Fax”), a

 5   true and correct copy of which is attached hereto as Exhibit A and made a part hereof.
 6
           5.     The Fax promotes the availability and quality of Defendant’s property,
 7
 8   goods, or services by advising the recipients that its laboratory continues to remain
 9   fully operational and confirming the various services it offers. Exhibit A.
10
           6.     Plaintiff is informed and believes, and upon such information and belief
11
12   avers, that Defendant has sent, and continues to send, unsolicited advertisements via
13   facsimile transmission in violation of the TCPA.
14
           7.     Unsolicited faxes damage their recipients. A junk fax recipient loses the
15
16   use of its fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s
17   valuable time that would have been spent on something else. A junk fax intrudes
18
     into the recipient’s seclusion and violates the recipient’s right to privacy. Unsolicited
19
20   faxes occupy fax lines, prevent fax machines from receiving authorized faxes,
21   prevent their use for authorized outgoing faxes, cause undue wear and tear on the
22
     recipients’ fax machines, and require additional labor to attempt to discern the source
23
24   and purpose of the unsolicited message.
25         8.     On behalf of itself and all others similarly situated, Plaintiff brings this
26
     case as a class action asserting claims against Defendant under the TCPA.
27
28         9.     Plaintiff is informed and believes, and upon such information and belief
                              CLASS ACTION COMPLAINT
                                         3
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.4 Page 4 of 16



 1   avers, that this action is based upon a common nucleus of operative facts because the
 2
     facsimile transmissions at issue were and are being done in the same or similar
 3
 4   manner. This action is based on the same legal theory, namely liability under the

 5   TCPA. This action seeks relief expressly authorized by the TCPA, namely, (i)
 6
     injunctive relief enjoining Defendant, its employees, agents, representatives,
 7
 8   contractors, affiliates, and all persons and entities acting in concert with it, from
 9   sending unsolicited advertisements in violation of the TCPA, and (ii) an award of
10
     statutory damages in the minimum amount of $500 for each violation of the TCPA,
11
12   and to have such damages trebled, as provided by § 227(b)(3) of the Act in the event
13   willfulness in violating the TCPA is shown.
14
                                       III.    PARTIES
15
16         10.    Plaintiff, MT. LOOKOUT CHIROPRACTIC CENTER, INC. (“MT.
17   LOOKOUT”), is an Ohio corporation.
18
           11.    On information and belief, Defendant, EXAGEN INC., is a Delaware
19
20   corporation with its principal place of business in Vista, California.
21                                       IV.   FACTS
22
           12.    On or about March 16, 2020, Defendant sent an unsolicited facsimile to
23
24   Plaintiff using a telephone facsimile machine, computer, or other device. See Exhibit
25   A.
26
           13.    Exhibit A advertises the fact that “Exagen’s laboratory continues to
27
28   remain fully operational amidst the COVID-19 pandemic.” Exhibit A further states
                              CLASS ACTION COMPLAINT
                                         4
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.5 Page 5 of 16



 1   “As always, the Exagen Provider Relations team is pleased to offer the following
 2
     services in support of you and your patients…”
 3
 4         14.      Exhibit A further lists the services Defendant is offering:

 5               • “Access test results for upcoming patient visits
 6
                 • Fulfill supply orders for AVISE transportation kits and test requisition
 7
 8                  forms
 9
                 • Coordinate Medical information Requests (MIR) and schedule
10
                    consultations
11
12               • Aid in researching alternate draw sites for specimen collection
13
                 • Answer questions pertaining to AVISE laboratory offerings.”
14
15         15.      Defendant created or made Exhibit A, or directed a third party to do so,

16   and Exhibit A was sent by or on behalf of Defendant with Defendant’s full knowledge
17
     and authorization.
18
19         16.      On information and belief, Defendant receives some or all of the

20   revenues from the sale of the property, goods, or services advertised on Exhibit A,
21
     and Defendant profits and benefits from the sale of the property, goods, or services
22
23   advertised on Exhibit A.

24         17.      Plaintiff did not give Defendant “prior express invitation or permission”
25
     to send the fax.
26
27         18.      On information and belief, Defendant faxed the same and other

28
                                CLASS ACTION COMPLAINT
                                           5
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.6 Page 6 of 16



 1   unsolicited facsimiles without the required opt-out language to Plaintiff and more
 2
     than 40 other recipients.
 3
 4         19.    There is no reasonable means for Plaintiff (or any other class member)

 5   to avoid receiving unauthorized faxes. Fax machines are left on and ready to receive
 6
     the urgent communications their owners desire to receive.
 7
 8         20.    Defendant’s facsimile did not display a proper opt-out notice as required
 9   by 47 U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4); in fact, it did not contain
10
     any type of opt-out language.
11
12                       V.       CLASS ACTION ALLEGATIONS
13         21.    In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class
14
     action pursuant to the TCPA, on behalf of the following class of persons:
15
16         All persons who (1) on or after four years prior to the filing of this
17         action, (2) were sent telephone facsimile messages of material
18
           advertising the commercial availability or quality of any property,
19
20         goods, or services by or on behalf of Defendant, (3) from whom
21         Defendant did not obtain “prior express invitation or permission” to
22
           send fax advertisements, and/or (4) where the fax advertisements did
23
24         not include an opt-out notice compliant with 47 C.F.R. §
25         64.1200(a)(4).
26
     Excluded from the Class are Defendant, its officers, directors, shareholders,
27
28   employees and agents, and members of the Judiciary. Plaintiff reserves the right to
                                 CLASS ACTION COMPLAINT
                                            6
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.7 Page 7 of 16



 1   amend the class definition upon completion of class certification discovery.
 2
           22.    Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes,
 3
 4   and upon such information and belief avers, that the number of persons and entities

 5   of the Plaintiff Class is numerous and joinder of all members is impracticable.
 6
     Plaintiff is informed and believes, and upon such information and belief avers, that
 7
 8   the number of class members is at least forty.
 9         23.    Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and
10
     fact apply to the claims of all class members. Common material questions of fact and
11
12   law include, but are not limited to, the following:
13                a)     Whether Defendant sent unsolicited fax advertisements;
14
                  b)     Whether Defendant’s faxes sent to other persons, not the Plaintiff,
15
16         constitute advertisements;
17                c)     Whether     Defendant’s      faxes   advertised   the   commercial
18
           availability or quality of Defendant’s property, goods, or services;
19
20                d)     The manner and method Defendant used to compile or obtain the
21         list of fax numbers to which they sent Exhibit "A" and other unsolicited faxed
22
           advertisements;
23
24                e)     Whether Defendant faxed advertisements without first obtaining
25         the recipient's prior express invitation or permission;
26
                  f)     Whether Defendant sent the unsolicited faxed advertisements
27
28         knowingly or willfully;
                              CLASS ACTION COMPLAINT
                                         7
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.8 Page 8 of 16



 1                g)     Whether Defendant violated the provisions of 47 U.S.C. § 227
 2
           and the regulations promulgated thereunder;
 3
 4                h)     Whether the faxes contain an “opt-out notice” that complies with

 5         the requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated
 6
           thereunder, and the effect of the failure to comply with such requirements;
 7
 8                i)     Whether     Defendant     should    be    enjoined    from    faxing
 9         advertisements in the future;
10
                  j)     Whether Plaintiff and the other members of the class are entitled
11
12         to statutory damages; and
13                k)     Whether the Court should award treble damages.
14
           24.    Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of
15
16   the claims of all class members. Plaintiff received the same faxes as the faxes sent by
17   or on behalf of Defendant advertising the availability and quality of goods and
18
     services of Defendant during the Class Period. Plaintiff is making the same claims
19
20   and seeking the same relief for itself and all class members based upon the same
21   federal statute. Defendant has acted in the same or in a similar manner with respect
22
     to Plaintiff and all the class members by sending Plaintiff and each member of the
23
24   class the same or similar faxes or faxes which did not contain the proper opt-out
25   language or were sent without prior express invitation or permission.
26
           25.    Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff
27
28   will fairly and adequately represent and protect the interests of the class. Plaintiff is
                              CLASS ACTION COMPLAINT
                                         8
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.9 Page 9 of 16



 1   interested in this matter, has no conflicts, and has retained experienced class counsel
 2
     to represent the class.
 3
 4         26.    Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)):         Common

 5   questions of law and fact predominate over any questions affecting only individual
 6
     members, and a class action is superior to other methods for the fair and efficient
 7
 8   adjudication of the controversy because:
 9                a)      Proof of the claims of Plaintiff will also prove the claims of the
10
           class without the need for separate or individualized proceedings;
11
12                b)      Evidence regarding defenses or any exceptions to liability that
13         Defendant may assert and attempt to prove will come from Defendant’s
14
           records and will not require individualized or separate inquiries or
15
16         proceedings;
17                c)      Defendant has acted and is continuing to act pursuant to common
18
           policies or practices in the same or similar manner with respect to all class
19
20         members;
21                d)      The amount likely to be recovered by individual class members
22
           does not support individual litigation. A class action will permit a large number
23
24         of relatively small claims involving virtually identical facts and legal issues to
25         be resolved efficiently in one proceeding based upon common proofs; and
26
                  e)      This case is inherently manageable as a class action in that:
27
28                        (i)   Defendant identified persons or entities to receive the fax
                                CLASS ACTION COMPLAINT
                                           9
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.10 Page 10 of 16



  1               transmissions and it is believed that Defendant’s computer and business
  2
                  records will enable the Plaintiff to readily identify class members and
  3
  4               establish liability and damages;

  5                    (ii)    Liability and damages can be established for Plaintiff and
  6
                  the class with the same common proofs;
  7
  8                    (iii)   Statutory damages are provided for in the statute and are
  9               the same for all class members and can be calculated in the same or a
10
                  similar manner;
11
12                     (iv)    A class action will result in an orderly and expeditious
13                administration of claims and it will foster economics of time, effort and
14
                  expense;
15
16                      (v)     A class action will contribute to uniformity of decisions
17                concerning Defendant’s practices; and
18
                       (vi)    As a practical matter, the claims of the class are likely to
19
20                go unaddressed absent class certification.
21          VI.   CLAIM FOR RELIEF FOR VIOLATION OF THE TCPA,
22
                                    47 U.S.C. § 227 ET SEQ.
23
24          27.   The TCPA makes it unlawful for any person to "use any telephone
25    facsimile machine, computer or other device to send, to a telephone facsimile
26
      machine, an unsolicited advertisement …" 47 U.S.C. § 227(b)(1)(C).
27
28          28.   The TCPA defines "unsolicited advertisement" as "any material
                               CLASS ACTION COMPLAINT
                                          10
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.11 Page 11 of 16



  1   advertising the commercial availability or quality of any property, goods, or services
  2
      which is transmitted to any person without that person's prior express invitation or
  3
  4   permission, in writing or otherwise." 47 U.S.C. § 227(a)(5).

  5         29.    Opt-Out Notice Requirements. The TCPA, as amended by the JFPA,
  6
      strengthened the prohibitions against the sending of unsolicited advertisements by
  7
  8   requiring, in §(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a
  9   clear and conspicuous notice on the first page of the transmission that contains the
10
      following among other things (hereinafter collectively the “Opt-Out Notice
11
12    Requirements”):
13                 1.    a statement that the recipient is legally entitled to opt-out of
14
                   receiving future faxed advertisements – knowing that he or she has the
15
16                 legal right to request an opt-out gives impetus for recipients to make
17                 such a request, if desired;
18
                   2.     a statement that the sender must honor a recipient’s opt-out
19
20                 request within 30 days and the sender’s failure to do so is unlawful –
21                 thereby encouraging recipients to opt-out, if they did not want future
22
                   faxes, by advising them that their opt-out requests will have legal
23
24                 “teeth”;
25                 3.     a statement advising the recipient that he or she may opt-out with
26
                   respect to all of his or her facsimile telephone numbers and not just the
27
28                 ones that receive a faxed advertisement from the sender – thereby
                               CLASS ACTION COMPLAINT
                                          11
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.12 Page 12 of 16



  1                instructing a recipient on how to make a valid opt-out request for all of
  2
                   his or her fax machines.
  3
  4         The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

  5   requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules
  6
      and regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of
  7
  8   its 2006 Report and Order, 21 F.C.C.R. 3787, 2006 WL 901720), which rules and
  9   regulations took effect on August 1, 2006. The requirements of (3) above are
10
      contained in § (b)(2)(E) of the Act and incorporated into the Opt-Out Notice
11
12    Requirements via § (b)(2)(D)(ii). Compliance with the Opt-Out Notice Requirements
13    is neither difficult nor costly. The Opt-Out Notice Requirements are important
14
      consumer protections bestowed by Congress upon consumers and businesses giving
15
16    them the right, and means, to stop unwanted fax advertisements.
17          30.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act,
18
      directed the FCC to implement regulations regarding the TCPA, including the
19
20    TCPA’s Opt-Out Notice Requirements and the FCC did so in its 2006 Report and
21    Order, which in addition provides among other things:
22
                   A.    The definition of, and the requirements for, an established
23
24    business relationship for purposes of the first of the three prongs of an exemption to
25    liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established
26
      business relationship” precludes the ability to invoke the exemption contained in
27
28    § (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);
                               CLASS ACTION COMPLAINT
                                          12
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.13 Page 13 of 16



  1                B.    The required means by which a recipient’s facsimile telephone
  2
      number must be obtained for purposes of the second of the three prongs of the
  3
  4   exemption under § (b)(1)(C)(ii) of the Act and provides that the failure to comply

  5   with these requirements precludes the ability to invoke the exemption contained in §
  6
      (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);
  7
  8                C.     The things that must be done in order to comply with the Opt-
  9   Out Notice Requirements for the purposes of the third of the three prongs of the
10
      exemption under § (b)(1)(C)(iii) of the Act and provides that the failure to comply
11
12    with these requirements precludes the ability to invoke the exemption contained in §
13    (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34);
14
            As a result thereof, a sender of a faxed advertisement who fails to comply with
15
16    the Opt-Out Notice Requirements cannot claim the exemption from liability
17    contained in § (b)(1)(C) of the Act.
18
            31.    The Fax. Defendant sent the Fax on or about March 16, 2020, via
19
20    facsimile transmission from telephone facsimile machines, computers, or other
21    devices to the telephone lines and facsimile machines of Plaintiff and members of the
22
      Plaintiff Class.   The Fax constituted an advertisement under the Act and the
23
24    regulations implementing the Act. Defendant failed to comply with the Opt-Out
25    Requirements in connection with the Fax. The Fax was transmitted to persons or
26
      entities without their prior express permission or invitation and Defendant is
27
28    precluded from sustaining the established business relationship safe harbor with
                               CLASS ACTION COMPLAINT
                                          13
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.14 Page 14 of 16



  1   Plaintiff and other members of the class, because of the failure to comply with the
  2
      Opt-Out Notice Requirements. By virtue thereof, Defendant violated the TCPA and
  3
  4   the regulations promulgated thereunder by sending the Fax via facsimile transmission

  5   to Plaintiff and members of the Class. Plaintiff seeks to certify a class which includes
  6
      this Fax and all others sent during the four years prior to the filing of this case through
  7
  8   the present.
  9         32.      Defendant’s Other Violations. Plaintiff is informed and believes, and
10
      upon such information and belief avers, that during the period preceding four years
11
12    of the filing of this Complaint and repeatedly thereafter, Defendant has sent via
13    facsimile transmission from telephone facsimile machines, computers, or other
14
      devices to telephone lines and facsimile machines of members of the Plaintiff Class
15
16    other faxes that constitute advertisements under the TCPA that were transmitted to
17    persons or entities without their prior express invitation or permission and without
18
      complying with the Opt-Out Notice Requirements. By virtue thereof, Defendant
19
20    violated the TCPA and the regulations promulgated thereunder. Plaintiff is informed
21    and believes, and upon such information and belief avers, that Defendant may be
22
      continuing to send unsolicited advertisements via facsimile transmission in violation
23
24    of the TCPA and the regulations promulgated thereunder, and absent intervention by
25    this Court, will do so in the future.
26
            33.      The TCPA provides a private right of action to bring this action on
27
28    behalf of Plaintiff and the Plaintiff Class to redress Defendant’s violations of the Act,
                                CLASS ACTION COMPLAINT
                                           14
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.15 Page 15 of 16



  1   and provides for statutory damages. 47 U.S.C. § 227(b)(3). The TCPA is a strict
  2
      liability statute, so Defendant is liable to Plaintiff and the other class members even
  3
  4   if their actions were only negligent.

  5         34.    Defendant knew or should have known that (a) Plaintiff and the other
  6
      class members had not given prior express invitation or permission for Defendant or
  7
  8   anybody else to fax advertisements about Defendant’s goods or services; (b)
  9   Defendant transmitted advertisements; and (c) the Faxes did not contain the required
10
      Opt-Out Notice.
11
12          35.    Defendant’s actions caused injury to Plaintiff and the other class
13    members. Receiving Defendant’s junk faxes caused the recipients to lose paper and
14
      toner consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes
15
16    occupied Plaintiff’s and each class member’s telephone lines and fax machines.
17    Defendant’s faxes cost Plaintiff and each class member time, as Plaintiff and its
18
      employees, as well as each class member and their employees, wasted their time
19
20    receiving, reviewing and routing Defendant’s unauthorized faxes.            That time
21    otherwise would have been spent on Plaintiff’s and each of the class member’s
22
      business or personal activities. Defendant’s faxes intruded into Plaintiff’s and other
23
24    class members' seclusion and violated their right to privacy, including their interests
25    in being left alone. Finally, the injury and property damage sustained by Plaintiff
26
      and the other class members from the sending of Defendant’s advertisements
27
28    occurred outside of Defendant’s premises.
                               CLASS ACTION COMPLAINT
                                          15
Case 3:20-cv-01757-GPC-AGS Document 1 Filed 09/08/20 PageID.16 Page 16 of 16



  1                             VII. PRAYER FOR RELIEF
  2
            WHEREFORE, Plaintiff, MT. LOOKOUT CHIROPRACTIC CENTER,
  3
  4   INC., individually and on behalf of all others similarly situated, demands judgment

  5   in its favor and against Defendant, EXAGEN INC, as follows:
  6
            A.     That the Court adjudge and decree that the present case may be properly
  7
  8   maintained as a class action, appoint Plaintiff as the representative of the class, and
  9   appoint Plaintiff’s counsel as counsel for the class;
10
            B.     That the Court award actual monetary loss from such violations or the
11
12    sum of five hundred dollars ($500.00) for each violation, trebled due to Defendant’s
13    knowing violation, whichever is greater;
14
            C.     That the Court enjoin Defendant from additional violations; and
15
16          D.     That the Court award pre-judgment interest, costs, and such further
17    relief as the Court may deem just and proper.
18
19    DATED: September 8, 2020                LEXICON LAW, PC
                                              By: s/John Habashy________
20                                            Attorney for Plaintiff
                                              john@lexiconlaw.com
21
                                              JOHN R. HABASHY
22
                                              Local Attorneys for Plaintiff
23
24                                            RYAN M. KELLY
                                              (pro hac vice to be submitted)
25                                            ANDERSON + WANCA
26
                                              Attorneys for Plaintiff MT. LOOKOUT
27                                            CHIROPRACTIC CENTER, INC., and the
28                                            Proposed Class
                               CLASS ACTION COMPLAINT
                                          16
